Exhibit 99.01 Information Relating to Item 14 - Other Expenses of Issuance and Distribution Expenses in connection with the issuance and distribution of $250,000,000 aggregate principal amount of First Mortgage Bonds, 6.05% Series due January 15, 2038 of South Carolina Electric & Gas Company, registered pursuant to Registration Statement on Form S-3 (File No. 333-145208-01) filed on August 7, 2007, other than underwriting compensation, are set forth in the following table.All amounts are estimated except the Securities and Exchange Commission filing fee. Securities and Exchange Commission filing fee $ 9,825 Printing and Delivery Expense 20,000 Blue Sky and Legal fees 100,000 Rating Agency fees 260,000 Trustee fees 10,000 Accounting services 35,000 Miscellaneous 10,000 Total $ 444,825
